Citation Nr: 0100547	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury to include seizure disorder.

2. Entitlement to Department of Veterans Affairs disability 
compensation for Paget's syndrome secondary to taking 
prescribed seizure disorder medication, Dilantin, under 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In November 2000, the veteran was 
afforded a hearing before the undersigned Board member.

The Board notes that an unappealed October 1979 rating 
decision denied service connection for emotional instability 
reaction and schizophrenia.  In a January 1980 determination, 
the RO continued the denial and recharacterized the veteran's 
disability as schizophrenia reaction with seizures.  

However, a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, can not be the 
same claim when it has not been previously considered.  
Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996) (Service 
connection for depressive neurosis versus newly diagnosed 
post-traumatic stress disorder). In that case, the court held 
that a claim based on the diagnosis of a new disorder, taken 
alone or in combination with a prior diagnosis of a related 
disorder, states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
previously been diagnosed and considered.  Ephraim v. Brown, 
82 F.3d at 402.  Accordingly, the veteran's claim for service 
connection for residuals of a head injury to include seizure 
disorder, will be considered on a de novo basis, without 
regard to finality of the previous determination.




REMAND

The veteran asserts that service connection is warranted for 
residuals of a head injury, including seizure disorder.  At 
his November 2000 Board hearing, and in his written 
statements, the veteran contended that his seizure disorder 
stemmed from a head injury sustained in an April 1967 motor 
vehicle accident while he was stationed in Fulda, Germany.  
The veteran reported that his head hit the steering wheel and 
he lost consciousness and awoke at a military police (MP) 
station.  He had a bump on his head and was dizzy and light 
headed, but did not bleed and was not hospitalized.  
According to the veteran, the desk sergeant called his "CQ" 
(Charge of Quarters?) who picked him up.  The veteran 
experienced headaches and several days later, underwent a 
psychiatric evaluation at a military hospital in Kaiser 
Slauten (Slauter?), Germany.  He was discharged in May 1967 
and began to experience seizures in 1975.

The Board notes that, while a copy of a February 1967 
psychiatric evaluation is associated with the veteran's 
service medical records, a subsequent psychiatric report, as 
set forth above, is not.  Furthermore, at his hearing, the 
veteran's representative requested that a search be made of 
MP records for the veteran's installation regarding the 
alleged motor vehicle accident.  In the Board's opinion an 
additional effort should be made by the RO to assure that 
complete service personnel and medical records are obtained.  
See Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 1999) (A 
single request for service medical records specifically 
requested by the claimant and not obtained by the RO does not 
fulfill the duty to assist)

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the Board notes that, in a November 1999 rating 
decision, the RO denied the veteran's claim for disability 
compensation under 38 U.S.C. A. § 1151 for Paget's syndrome 
secondary to prescribed medication, Dilantin, for seizure 
disorder.  However, in a lengthy written statement received 
at the RO in December 1999, the veteran indicated he was 
responding to the RO's letter regarding ineligibility to 
receive service-connected compensation.  The Board construes 
the veteran's letter as a timely notice of disagreement.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute a notice of disagreement under the law.)  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)(The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO, for issuance 
of a statement of the case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should take appropriate action, 
in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, to include the issuance a 
statement of the case, regarding the 
matter of entitlement to disability 
compensation under 38 U.S. C. § 1151 
for Paget's syndrome secondary to 
prescribed medication, Dilantin, for 
seizure disorder.  If, and only, if 
the veteran completes his appeal by 
filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

2.  The RO should take all appropriate 
action to obtain a copy of military 
police (MP) records from the military 
base at Fulda, Germany, for an April 
1967 motor vehicle accident involving 
the veteran.  If the RO is advised 
that civilian police, and not the MP, 
were involved, the RO should contact 
the local police department directly 
and request the accident report from 
the civilian police record.  The RO 
should further request the veteran's 
service personnel records (DA 20) and 
any psychiatric evaluation and other 
medical or psychiatric records, dated 
after February 1967, regarding the 
veteran, from the National Personnel 
Records Center and, if necessary, by 
directly contacting the military 
psychiatric hospital in Kaiser Slauten 
(Slauter?), Germany, to determine 
where psychiatric records dated in 
1967, regarding the veteran, are 
currently stored.  In the event that 
the RO is advised that the veteran's 
service psychiatric records are 
located in a place other than the 
NPRC, then the RO should take all 
appropriate action to directly contact 
that facility and request a copy of 
those records and associate them with 
the claims files.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered.  

4. The RO should then readjudicate the 
veteran's claim of entitlement to 
service connection for residuals of a 
head injury, including seizure 
disorder.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





